Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 4, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151091 & (23)(24)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  DEAH CHARLES, Personal Representative of the                                                         Richard H. Bernstein,
  ESTATE OF RYAN CHARLES, Deceased,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151091
                                                                     COA: 323538
                                                                     Monroe CC: 13-035216-NO
  SPARTAN STEEL COATING, LLC,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 17, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.

        BERNSTEIN, J., would deny leave to appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 4, 2015
         t0303
                                                                                Clerk